Citation Nr: 1808670	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  11-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to rating in excess of 30 percent prior to June 20, 2013, in excess of 50 percent from June 20, 2013 to May 22, 2017, and in excess of 70 percent, thereafter, for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the Veteran was granted service connection for PTSD in a September 2003 rating decision with an initial 30 percent rating, effective January 6, 2003.  The 30 percent rating was continued in the December 2008 and June 2009 rating decisions.  

Although the RO indicated the claim stemmed only from the June 2009 rating decision, the Board notes that the Veteran submitted an additional lay statement in support of his claim from his wife in January 2009, within one year of the December 2008 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the December 2008 rating decision did not become final.  Accordingly, the claim on appeal stems from that December 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran was originally scheduled for a Board hearing on April 16, 2015.  However, the Veteran, through his attorney, withdrew his request in September 2014, January 2015, and April 2015 statements and did not request that a new hearing be rescheduled.  Therefore, the Board deems the hearing request to have been withdrawn.  See 38 C.F.R § 20.704(e).

The substantive appeal came before the Board in June 2015 and was remanded for further development.  

Thereafter, in an August 2017 rating decision, the RO granted the Veteran an increased rating for PTSD from 30 to 50 percent, effective June 20, 2013, and a 70 percent rating, effective May 22, 2017.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal.  The increased ratings are not a full grant of benefits sought, and the claim for an increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

As discussed below, the record raises the issue of unemployability due to the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability due to the disability at issue is raised by the Veteran or the record).  As such, the issue is reflected on the title page.

The Board also observes that at the beginning of the appeal the Veteran was represented by James Keeter as his attorney.  Thereafter, the Veteran appointed attorney, Stacey Clark, as his representative, in an April 2011 VA Form 21-22a, effectively revoking the prior representation by James Keeter.  Accordingly, the Board recognizes Stacey Clark as the Veteran's current attorney in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the period on appeal prior to May 22, 2017, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

For the period on appeal prior to May 22 2017, the criteria for a disability rating for PTSD of 50 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability, therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, if a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating Analysis for PTSD

The criteria for rating psychiatric disabilities, other than eating disorders, are set forth in the General Rating Formula (Rating Formula) for Mental Disorders.  See 38 C.F.R. § 4.130.

As noted, the Veteran's PTSD is rated at 30 percent disabling, effective January 6, 2003; 50 percent disabling, effective June 20, 2013; and 70 percent disabling, effective May 22, 2017, under DC 9411 of the Rating Formula.  See 38 C.F.R. § 4.130, DC 9411 (2017).
 
VA received the Veteran's increased rating claim on August 29, 2008.

A 50 percent rating under DC 9411 is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id

A 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or inability to establish and maintain effective relationships.  Id

A 100 percent rating (total occupational and social impairment) is warranted due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general Rating Formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).

Rating period prior to May 22, 2017

As discussed below, the Board finds, and the relevant evidence shows, that the Veteran is entitled to a rating of 50 percent, but no higher, for the entire period on appeal, prior to May 22, 2017.

Turning to the relevant evidence, an August 2007 VA "PASCO" psychiatry outpatient treatment note indicates the Veteran reported an increase in emotional liability, mistrust, dysphoria, anhedonia, and had pronounced feelings of being tense and "keyed up."  He further reported increased irritability and being on edge, along with prominent sleep fragmentation and nightmares.  The psychiatrist noted that the Veteran had not worked in the prior five months.  The Veteran indicated that he was unable to get along with authority figures and found it very hard to be gainfully employed.  There was no evidence of suicidal or homicidal ideation.  The psychiatrist confirmed a diagnosis of PTSD and assigned a GAF score of 50.  

In a VA psychiatry outpatient treatment note dated February 2008, the Veteran reported an increase in the same symptoms noted during the August 2007 appointment.  Notably, the mental health professional indicated that the Veteran was grossly impaired socially and occupationally with no future outlook for industrial improvement.  There was no evidence of suicidal or homicidal ideation.  The Veteran further reported that he had little interest or pleasure in doing things for several days during the previous two weeks, was depressed, and had trouble sleeping more than half of the time, and had thoughts of hurting himself in some way for several days.  The mental health professional continued a GAF score of 50.  

According to a September 2008 VA psychiatry outpatient note, the Veteran complained of having depression, poor sleep, and "pavor nocturnus" or night terrors.  There was no evidence of suicidal or homicidal ideation, psychosis, or acute cyclic moods.  The psychiatrist noted that the Veteran's affect was neutral.  The Veteran reported that his wife left him due to his hypervigilance and nightmares, but would return once he received treatment for his nightmares.  The psychiatrist further noted that the Veteran infrequently took his medication, and specifically directed him to follow his prescribed treatment plan. 

In an October 2008 VA psychiatry outpatient note, the psychiatrist noted that the Veteran's PTSD symptoms greatly affected his functioning and lifestyle.  He had chronic paranoia and pavor nocturnus during the night.  The Veteran stated that he slept between two and three hours per night and had no friends.  His affect was neutral/good.  There was no evidence of suicidal or homicidal ideation, no specific psychosis other than typical perceptual distortions of PTSD, and no mania or cyclic mood disturbances.  Chronic free floating anxiety and panic were noted. 

Later in October 2008, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD.  The examiner observed that the Veteran was appropriately dressed, was clean, and neatly groomed.  His affect was normal and his mood was described as good.  There was no evidence of delusions, hallucinations, or homicidal or suicidal ideation.  The Veteran did not report any panic attacks.  The examiner noted that the Veteran was married and had an overall "pretty good," relationship with his children and grandchildren and enjoyed activities such as target practice, fixing cars, and yard work.  The Veteran reported that he had very few friends, because he was irritable, but admitted to have four or five close friends and engaged in activities with them.  The examiner determined that the Veteran had no significant problems with social interactions.  The Veteran reported symptoms of intrusive recollections, distressing dreams, avoidance, feeling detached, poor sleep, irritability and poor concentration.  The examiner conducted psychometric assessments of the severity of the Veteran's PTSD symptoms, and the results indicated that the Veteran was experiencing a moderate amount of emotional distress.  The examiner stated that the Veteran's profile was consistent with a diagnosis of PTSD, and assigned a GAF score of 65.  The examiner concluded that the Veteran's PTSD symptoms were transient or mild and decreased his work efficiency and an ability to perform occupational tasks only during times of significant stress.

Three months after the 2008 VA examination, the Veteran's wife submitted a buddy statement in January 2009.  She reported that the Veteran angered easily, without warning, had uncontrollable mood swings, and exhibited socially unacceptable behavior.  Furthermore, she reported that the Veteran's personal hygiene had deteriorated, he only socialized with one friend occasionally, he did not leave the house for days or weeks at a time, and that he had sleep issues and constant nightmares.  Moreover, the Veteran no longer attended family functions or participated in the activities that he once loved, such as fishing and hunting. 

According to an April 2013 VA nursing note, the Veteran reported feelings of depression and hopelessness and expressed having little interest in doing things on a daily basis.  He also complained of sleep issues, including nightmares.

In a May 2013 VA outpatient psychiatric evaluation report, the psychiatrist noted the Veteran was appropriately dressed, appeared to be well groomed, was alert, maintained eye contact, and was cooperative.  The Veteran denied delusions, hallucinations, suicidal ideas or plans, and no paranoia was noted.  The clinician noted the Veteran displayed depression, anxiety, avoidance, anger, alcohol abuse, irritability, and reported marital conflict.  The psychiatrist assigned a GAF score of 55.

During a June 2013 mental health consultation, the psychiatrist indicated the Veteran presented as alert and oriented, with a slightly disheveled appearance.  The Veteran reported that things were not going well as he was dealing the tragedy of his stepson being killed by a drunk driver.  He reported he did not belong to any clubs or organizations, and denied having any friends.  The Veteran admitted to being short-tempered, and that he engaged in violent threats and physical violence.  He further admitted he avoided going out in public.  The Veteran denied any suicidal intention or plan.  The psychiatrist noted the Veteran endorsed having nightmares, fragmented sleep, intrusive thoughts on a daily basis, flashback twice a year, and engaging in behaviors consistent with hypervigilance.  The examiner confirmed the Veteran's profile of PTSD and assigned a GAF score of 60.

Based upon the review of all the evidence of record, both lay and medical, the Board finds that for the entire rating period on appeal prior to May 22, 2017, the Veteran's PTSD approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The weight of the evidence demonstrates that the Veteran's overall PTSD picture, prior to May 22, 2017, approximates the criteria for a rating of 50 percent rating, but no higher.  Initially, the Board notes that according to the October 2008 VA examination, the examiner concluded the Veteran's PTSD symptoms were transient or mild, and only resulted in a decreased work efficiency and ability for the Veteran to perform occupational tasks in times of significant stress.  Nevertheless, the medical and lay evidence prior and subsequent to the 2008 VA examination demonstrates the total picture of the Veteran's symptoms as more severe.  The evidence indicates the Veteran experienced severe sleep disturbances, nightmares, pavor nocturnus, and paranoia.  He complained of depression, hopelessness, anxiety, and the lack of desire to participate in activities that he once enjoyed, such as hunting and fishing.  These behaviors are indicative of disturbances in motivation (hopelessness and lack of desire) and mood (depression and anxiety).  The Veteran's spouse also reported that he had uncontrollable mood swings, angered easily, and was irritable.  The evidence also shows that the Veteran had difficulty in getting along with authority figures and maintaining personal and family relationships.  For example, he did not attend family functions, socialize with friends, or participate in any clubs or organizations, and would sometimes stay in the house for days and weeks at a time.  These behaviors suggest the Veteran's had impaired judgment and difficulties in establishing and maintaining effective work and social relationships.  The Board notes that Veteran's GAF scores ranged from 50 to 65.  The Board finds that these GAF scores are consistent with the level of social and occupational impairment discussed above.  As such, the Board finds a rating of 50 percent for the entire period on appeal, prior to May 22, 2017, is warranted.

The criteria for the next higher rating of 70 is met when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that the Veteran's PTSD symptoms are adequately contemplated by the 50 percent rating, prior to May 22, 2017. 

Accordingly, for these reasons, the Board finds that the weight of the evidence of record demonstrates the Veteran has occupational and social impairment with reduced reliability and productivity that approximates the criteria required for a rating for PTSD of 50 percent, but no higher, for the entire period on appeal prior to May 22, 2017.  

Rating period beginning May 22, 2017

As noted, the RO increased the rating for PTSD to 70 percent, effective May 22, 2017.  The appeal period from May 22, 2017 forward will be further addressed in the remand portion of this decision. 


A remand of the issue of a rating in excess of 70, beginning May 22, 2017 for PTSD is warranted because it is inextricably intertwined with the issue of TDIU.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

The issue of entitlement to a TDIU will be discussed in the remand.

Finally, The Board notes that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the entire period on appeal prior to May 22, 2017, entitlement to a disability rating for PTSD of 50 percent, but no higher, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

There is evidence of record that suggests that the Veteran may be precluded from substantially gainful employment due to his service-connected PTSD.  See August 2007 to October 2008 VA treatment notes and May 2017 Medical Opinion.

A review of the record shows that service connection is presently in effect for PTSD rated as 70 percent disabling.  Therefore, the Veteran meets the rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected PTSD.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Moreover, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded. 

The Board finds that the issue of entitlement to a rating in excess of 70 percent beginning May 22, 2017, is intertwined with the issue of TDIU.  Any development affecting the TDIU issue may have an impact on occupational impairment factor in rating the Veteran's service-connected PTSD.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, a decision as to a rating in excess of 70 percent, beginning May 22, 2017, is dependent on the pending additional development of the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these matters are REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of the TDIU claim.

3.  Then, schedule the Veteran for an examination in connection with the derivative claim for a TDIU. The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale.  

The examiner is asked to:

(a) Obtain from the Veteran a full and current employment history.  The examiner should also review the relevant evidence in the claims file, to include August 2007 to October 2008 VA treatment notes and prior VA examinations. 

(b) Then provide an opinion as to the Veteran's occupational impairments and limitations resulting from his service-connected PTSD.

In doing so, consider the Veteran's education, special training, and previous work experience, but not his age or the effect of any non-service-connected disabilities. 

A complete rationale for all proffered opinions must be provided.  

4.  Then, readjudicate the derivative claim of TDIU and the claim for an increased rating for PTSD in excess of 70 percent beginning May 22, 2017.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


